Citation Nr: 0610865	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-27 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
claim for a compensable rating for bilateral hearing loss.  

In August 2004, the Veteran withdrew an earlier request for a 
hearing before the Board. 


FINDING OF FACT

The veteran's hearing loss is level I in the right ear and 
level I in the left ear. 


CONCLUSION OF LAW

The criteria for compensable rating for bilateral hearing 
loss have not been met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 2002; a 
rating decision in January 2003; a statement of the case in 
July 2003; and a supplemental statement of the case in 
December 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir.  Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the June 2004 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).  With regard to the 
veteran's request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994). 

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.

These averages are entered into a table of the rating 
schedule (Table VI) to determine the auditory acuity level of 
each ear, and these auditory acuity levels are entered into 
another table of the rating schedule (Table  VII) to 
determine the percentage disability rating.  38 C.F.R. § 
4.85.  

The record contains results of six audiometric tests 
conducted subsequent to the veteran's claim in June 2002.  
The test in May 2004 had the following results: for the right 
ear, the average of the puretone thresholds was 30 decibels, 
and speech discrimination was 96 percent.  The table VI 
hearing impairment for the right ear was level I.  For the 
left ear, the average of the puretone thresholds was 41 
decibels, and speech discrimination was 92 percent.  The 
table VI hearing impairment for the left ear was level I.  
The percentage evaluation for hearing impairment from Table 
VII was zero percent.  A similar process for the tests in 
February 2004, November 2002, two tests in July 2002, and 
June 2002 also yields a hearing impairment of zero percent. 

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2005), 
but none of the veteran's test results meets the criteria for 
application of this alternative method.  

Even though the veteran subjectively considers his hearing to 
be worse, the Board must employ the regulations to determine 
the level of disability compensation.  No change in the 
schedular percentage of disability due to hearing loss is 
warranted. 

The weight of the credible evidence demonstrates that the 
veteran's service-connected hearing loss warrants a 
noncompensable rating.  Since the preponderance of the 
evidence is against the veteran's claim, the "benefit-of-the-
doubt" rule is not for application, and the claim for an 
increase in evaluation must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for bilateral hearing loss is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


